Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Action is in response to communications filed 1/22/2021.
Claims 1-14 are pending.
Claims 1-14 are rejected.
Response to Arguments
Applicant`s arguments filed January 22, 2021 have been fully considered but they are not persuasive. 
As per independent claims 1 and 8, Applicant argued that Hirsh does not teach " calculating, by the computing device, "N" scores for the data object based on "N" vault weight values and information relating to the data object.", Applicant argued that Hirsch is teaching a method of backing up (e.g., copying deduplicated data (e.g., data that has already been deduplicated) to an external location) by packing similar files into a minimal number of external containers. The similarity score taught by Hirsh is the commonality of data between two different deduplicated data files. Hirsh uses the similarity score to determine which deduplicated data files to store together in the external location to save storage space for the backing up process. However, Hirsch does not teach or suggest to calculate "N" number of scores for a particular data object itself. In contrast, Hirsch teaches the similarity score is based on two separate different data objects to determine the amount of data in common between the two different data objects. Further in contrast, Hirsch does not teach "N" scores for one data object. Still further in contrast, Hirsch does not teach that the "N" scores are based on "N" vault weight values. However, Claimed limitations recite “calculating, by the computing device, "N" scores for the data object based on "N" vault weight values and information relating to the data object”, where “the data object is stored in "N" vaults” and the broades reasonable interpretation is that each of the “N” scores correspond to that “data object that is stored in "N" vaults. So, based on this interpretation, Hirsh discloses that these similarity scores are used for grouping the similarly compared files of the deduplicated data into subsets for destaging each of the subsets from a deduplication system to one of the finite-sized containers (step 406) to provide a similarity score to these files for indicating how similar they actually are (based on the percentage of common data that they share), where this score-based similarity may be the percentage of the 16 KB blocks that each of the similarity files share when divided by the average size of the files [Paragraphs 0031-0035; FIGs 1 and 4-5] to correspond to the claimed limitation. Further Motwani teaches rebalancing method that may determine how to migrate encoded data slices based on calculating a migration score for pairs of memories. For example, the migration score may be calculated as migration score (first memory, second memory)=|first memory free space--second memory free space|/min (first memory free space, second memory free space). For instance, migration score (memory A, memory B)=0.2, migration score (memory B, memory C)=0.667, migration score (memory C, memory D)=0.5, migration score (memory D, memory E)=0.125 based on memory free space for memories A-E as illustrated in FIG. 6B. Next, the migration score is compared to a migration threshold to determine whether the comparison is favorable. For example, the comparison is not favorable when the migration score of a memory pair is greater than migration threshold (Paragraph 0084 of Motwani) where it will be obvious to include the weighted memory score values of Motwani to compute the scores of Hirsh to be used in reducing copies of similar files and compare vaults and are based on object information and vault weight values [Paragraphs 0107-0111, 0117 and 0129; FIGs. 1 and 8-9] to correspond to “calculating, by the computing device, "N" scores for the data object based on "N" vault weight values and information relating to the data object”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1, 2, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Cherian et al, (US patent Application Publication 2013/0173561, hereinafter referred to as Cherian), in view of Hirsh et al, (US patent Application Publication 2013/0339316, hereinafter referred to as Hirsh), in view of Volvovski et al. (US PGPUB 2012/0166757) (hereinafter ‘Volvovski’) and in view of Motwani et al, (US patent Application Publication 2011/0225386, hereinafter referred to as Motwani).
As per independent claim 1, Cherian discloses a method comprises:  determining, by a computing device of a storage network, to reduce "N" copies of a data object that is stored in "N" vaults to "R" copies of the data object in "R" vaults, wherein storage units of the storage network support the "N" vaults, wherein "R" vaults is a sub-set of the "N" vaults [(Paragraphs 0004, 0007, 0023, 0026 and 0029-0035; FIGs 1 and 2) where Cherian teaches a method may include generating a fingerprint for an item of data stored on the storage array. The method may further include identifying a partition for the fingerprint. The method may also include associating the partition with a hardware instance selected from a plurality of hardware instances, wherein each particular hardware instance comprises one or more information handling resources and storage resources 114 may have stored thereon duplicate data. Accordingly, it may desirable to identify and reduce duplicate data in order to reduce the footprint of stored data and hence the information handling resources required to store the data. In operation, de-duplication modules 106 may, individually or in concert, de-duplicate data as set forth below with reference to the discussion of FIGS. 2 and 3 to correspond to the claimed limitation]; wherein a first copy of the data object is stored as a first plurality of sets of encoded data slices in a first set of storage units of a first vault of the “N” vaults [(Paragraphs 0004, 0007, 0023, 0026-0035; FIGs 1 and 2) where Cherian teaches storage resources 114 may have stored thereon duplicate data. Accordingly, it may desirable to identify and reduce duplicate data in order to reduce the footprint of stored data and hence the information handling resources required to store the data. In operation, de-duplication modules 106 may, individually or in concert, de-duplicate data as set forth below with reference to the discussion of FIGS. 2 and 3. FIG. 2 illustrates a flow chart of an example method 200 for partitioning fingerprints and associating partitions to information handling resources, in accordance with the present disclosure. According to one embodiment, method 200 may begin at step 202. As noted above, teachings of the present disclosure may be implemented in a variety of configurations of system 100. As such, the preferred initialization point for method 200 and the order of the steps 202-216 comprising method 200 may depend on the implementation chosen. At step 202, de-duplication modules 106 may, individually or in concert, calculate a fingerprint for an item of data stored in storage array 114. Fingerprints may be calculated using a hash, cryptographic function, or other function. As used herein, an "item" of data may broadly refer to any unit of data, including without limitation a file, page, block, or any other suitable unit of data. At step 204, de-duplication modules 106 may, individually or in concert, calculate a function y=F(x) to identify a partition y for each fingerprint x. The number of partitions n may be any suitable integer number, and the value of y may comprise any integer number from 0 to n-1. The function F(x) may be any suitable function operable to map all possible values of x to a corresponding value of y. In some embodiments, F(x) may be operable to map fingerprints x into partitions y such that, if all possible fingerprints x existed, the number of fingerprints x in each partition y would approximately be equal (e.g., the number of fingerprints in one partition does not vary by more than one from the number of fingerprints in another partition).  to correspond to the claimed limitation]; calculating, by the computing device, "N" scores for the data object based on information relating to the data object [(Paragraphs 0004, 0007, 0023, 0026-0035; FIGs 1 and 2) where Cherian teaches a method may include generating a fingerprint for an item of data stored on the storage array. The method may further include identifying a partition for the fingerprint. The method may also include associating the partition with a hardware instance selected from a plurality of hardware instances, wherein each particular hardware instance comprises one or more information handling resources and storage resources 114 may have stored thereon duplicate data. Accordingly, it may desirable to identify and reduce duplicate data in order to reduce the footprint of stored data and hence the information handling resources required to store the data. In operation, de-duplication modules 106 may, individually or in concert, de-duplicate data as set forth below with reference to the discussion of FIGS. 2 and 3. Also, de-duplication modules 106 may, individually or in concert, calculate a function y=F(x) to identify a partition y for each fingerprint x. The number of partitions n may be any suitable integer number, and the value of y may comprise any integer number from 0 to n-1. The function F(x) may be any suitable function operable to map all possible values of x to a corresponding value of y. In some embodiments, F(x) may be operable to map fingerprints x into partitions y such that, if all possible fingerprints x existed, the number of fingerprints x in each partition y would approximately be equal (e.g., the number of fingerprints in one partition does not vary by more than one from the number of fingerprints in another partition). At step 206, de-duplication modules 106 may, individually or in concert, calculate a function z=G(y) to determine a hardware instance z associated with each partition y, wherein each such hardware instance comprises one or more information handling resources configured to store fingerprints as part of a dictionary and/or respond to queries relating to fingerprints associated with such information handling resource. For example, a hardware instance may comprise an information handling system 102, a processor 103, a memory 104, and/or one or more other information handling resources. If m represents the number of hardware instances to which partitions may be assigned, the value of z may comprise any integer number from 0 to m-1. The function G(y) may be any suitable function operable to map all possible values of y to a corresponding value of z. In some embodiments, G(y) may be operable to map partitions y into hardware instances z such that the number of partitions y associated with each hardware instance z would approximately be equal (e.g., the number of partitions associated with one hardware instance does not vary by more than one from the number of partitions associated with another hardware instance) to correspond to the claimed limitation]; selecting, by the computing device, the "R" vaults from the "N" vaults [(Paragraphs 0004, 0007, 0023, 0026 and 0029-0035; FIGs 1 and 2) where Cherian teaches a method where de-duplication modules 106 may, individually or in concert, based on a determined hardware instance z returned by function G(y), query the hardware instance to determine whether a particular fingerprint is associated with (e.g., stored on) the hardware instance. If the fingerprint is associated with the hardware instance, method 200 may proceed to step 210. Otherwise, if fingerprint is not associated with the hardware instance, method 200 may proceed to step 214. At step 210, in response to a determination that the fingerprint is associated with the hardware instance, the hardware instance may communicate an indication (e.g., to one or more de-duplication modules 106) that the fingerprint is associated with the hardware instance, which may indicate presence of duplicate data. At step 212, in response to receipt of an indication that a fingerprint is associated with the hardware instance, de-duplication modules 106 may, individually or in concert, perform an operation to de-duplicate data having the fingerprint, in accordance with known approaches to de-duplication. After completion of step 212, method 200 may end. At step 214, in response to a determination that the fingerprint is not associated with the hardware instance, the hardware instance may communicate an indication (e.g., to one or more de-duplication modules 106) that the fingerprint is not associated with the hardware instance, which may that data associated with the fingerprint is not duplicate. At step 216, in response to receipt of an indication that a fingerprint is not associated with the hardware instance, hardware instances and/or de-duplication modules 106 may, individually or in concert, store the fingerprint in its associated hardware instance. After completion of step 216, method 200 may end to correspond to the claimed limitation]. 
Cherian does not expressively teach calculating, by the computing device, "N" scores for the data object based on "N" vault weight values and information relating to the data object.
However, Hirsh discloses calculating, by the computing device, "N" scores for the data object based on "N" vault weight values and information relating to the data object [(Paragraphs 0031-0035; FIGs 1 and 4-5) where the score-based similarity between two files defined is symmetric. For example, if file "A" is 80% similar to file "B" (and file A and file B are both of the same size), then file B is 80% similar to file A. The relation is also transitive. For example, if file A and file B share 80% of data, and file B and file C share 70% of data, then file A and file C share at least 56% (80%.times.70%) of data. This transitive relationship allows for increased efficiency when looking for other candidate files (e.g., similar files) to pack with a file by concentrating on the set of files in the symmetric transitive closure of the file that contain at least some percent of common data. The symmetric transitive closure of the file thereby indicates the minimum space that can be saved if these files are copied to the same external finite-sized container. This process of packing mutually deduplicated entities into a minimal number of physical tape cartridges is further demonstrated below in FIG. 5, and such similarity score is used for grouping the similarly compared files of the deduplicated data into subsets for destaging each of the subsets from a deduplication system to one of the finite-sized containers (step 406) to provide a similarity score to these files for indicating how similar they actually are (based on the percentage of common data that they share), where this score-based similarity may be the percentage of the 16 KB blocks that each of the similarity files share when divided by the average size of the files to correspond to the claimed limitation]; selecting, by the computing device, the "R" vaults from the "N" vaults based on the "N" scores and a score selection function [(Paragraphs 0032-0034; FIGs 1 and 4-5) where the a flowchart illustrating an exemplary method 400 for packing deduplicated data into a plurality of finite-sized containers is depicted. The method 400 begins processing (step 402) by calculating a similarity score between similarly compared files of the deduplicated data (step 404). The similarity score is used for grouping the similarly compared files of the deduplicated data into subsets for destaging each of the subsets from a deduplication system to one of the finite-sized containers (step 406). The method 400 ends (step 408) to correspond to the claimed limitation].
Cherian and Hirsh are analogous art because they are from the same field of endeavor of data storage management.
Before the effective filling date, it would have been obvious to one of ordinary skill in the art, having the teachings of Cherian and Hirsh him or her, to modify the system of Cherian to include the delete data mode because it will reduce the vault memory use.
The motivation for doing so would be [“reduction and/or elimination of redundant data” (Paragraphs 0005 by Hirsh)].

Cherian does not expressively teach wherein a first copy of the data object is stored in accordance with encoding parameters, and wherein the encoding parameters include a write threshold number; wherein the selecting includes verifying each of the "R" vaults includes a valid copy of the data object, and wherein the first copy is the valid copy when the first vault is storing at least the write threshold number of encoded data slices for each set of the first plurality of sets of encoded data slices.
However, Volvovski discloses wherein a first copy of the data object is stored in accordance with encoding parameters, and wherein the encoding parameters include a write threshold number [(Paragraphs 0087 and 0116; FIGs. 1 and 5) where Other parameters of the error coding dispersal function include a read threshold T, a write threshold W, etc. The read threshold (e.g., T=10, when X=16) corresponds to the minimum number of error-free error coded data slices required to reconstruct the data segment. In other words, the DS processing module 34 can compensate for X-T (e.g., 16-10=6) missing error coded data slices per data segment. The write threshold W corresponds to a minimum number of DS storage units that acknowledge proper storage of their respective data slices before the DS processing module indicates proper storage of the encoded data segment. Note that the write threshold is greater than or equal to the read threshold for a given number of pillars (X) to correspond to the claimed limitation]; wherein the selecting includes verifying each of the "R" vaults includes a valid copy of the data object, and wherein the first copy is the valid copy when the first vault is storing at least the write threshold number of encoded data slices for each set of the first plurality of sets of encoded data slices [(Paragraphs 0087 and 0116-0117; FIGs. 1 and 5) where the processing module determines whether the plurality of data segments have been stored in the DSN memory as a plurality of sets of encoded data slices. For example, the processing module determines that the plurality of data segments have been stored in the DSN memory when the processing module receives at least a write threshold number of favorable write response messages corresponding to each set of encoded data slices acknowledging successful storage of the plurality of sets of encoded data slices. The method repeats back to step 134 when the processing module determines that the plurality of data segments have not been stored in the DSN memory. The method continues to step 146 when the processing module determines that the plurality of data segments have been stored in the DSN memory. The method continues at step 146 where the processing module determines whether synchronization of the directory metadata with the directory information is complete. For example, the processing module determines that the synchronization is complete when the processing module receives at least a write threshold number of favorable write response messages corresponding to each set of encoded directory slices of the one or more sets of encoded directory slices acknowledging successful storage of the one or more sets of encoded directory slices. The method branches to step 150 when the processing module determines that the synchronization is complete. The method continues to step 148 when the processing module determines that the synchronization is not complete to correspond to the claimed limitation].
Cherian/Hirsh and Volvovski are analogous art because they are from the same field of endeavor of data storage management.
Before the effective filling date, it would have been obvious to one of ordinary skill in the art, having the teachings of Cherian/Hirsh and Volvoski him or her, to modify the system of Cherian/Hirsh to include the processing module of Volvovski because it will enhance disperse storage write operation.
The motivation for doing so would be [“to improve data storage integrity and security” (Paragraph 0072 by Volvovski)].
Cherian does not expressively teach sending, by the computing device, delete commands to storage units supporting unselected vaults of the "N" vaults, wherein one of the delete commands is a request to delete the data object from one of the unselected vaults.
However, Motwani discloses sending, by the computing device, delete commands to storage units supporting unselected vaults of the "N" vaults, wherein one of the delete commands is a request to delete the data object from one of the unselected vaults [(Paragraphs 0107-0111, 0117 and 0129; FIGs. 1 and 8-9) where the processing module 230 may activate a delete data mode to delete redundant and/or expired data and free up memory when the state is the high state for the storage set 240. The determination to activate the delete data mode may be based on one or more of a command, a vault parameter, memory availability, a dynamic parameter (e.g., rate of memory use), and/or estimated time to mitigation complete. For example, the processing module 230 may activate the delete data mode when the memory utilization is relatively high and the warning state mitigation has not substantially lowered the memory utilization. Also, Motwani teaches rebalancing method that may determine how to migrate encoded data slices based on calculating a migration score for pairs of memories. For example, the migration score may be calculated as migration score (first memory, second memory)=|first memory free space--second memory free space|/min (first memory free space, second memory free space). For instance, migration score (memory A, memory B)=0.2, migration score (memory B, memory C)=0.667, migration score (memory C, memory D)=0.5, migration score (memory D, memory E)=0.125 based on memory free space for memories A-E as illustrated in FIG. 6B. Next, the migration score is compared to a migration threshold to determine whether the comparison is favorable. For example, the comparison is not favorable when the migration score of a memory pair is greater than migration threshold (Paragraph 0084 of Motwani) where it will be obvious to include the weighted memory score values of Motwani to compute the scores of Cherian to be used in reducing copies of similar files and compare vaults and are based on object information and vault weight values to correspond to the claimed limitation].
Hirsh and Motwani are analogous art because they are from the same field of endeavor of data storage management.
Before the effective filling date, it would have been obvious to one of ordinary skill in the art, having the teachings of Hirsh and Motwani him or her, to modify the system of Hirsh to include the delete data mode because it will reduce the vault memory use.
The motivation for doing so would be [“reduce the vault memory use and prevent duplication” (Paragraphs 0129 by Motwani)].
Therefore, it would have been obvious to combine Hirsh and Motwani to obtain the invention as specified in the instant claim.
As per dependent claim 2, Motwani discloses determining, by the computing device, a number for "R" based on one or more of: vault address space availability, redundancy requirements for the data object, access rate of the data object, and system administration instruction [(Paragraphs 0107-0111, 0117 and 0129; FIGs. 1 and 8-9) where the processing module 230 may activate a delete data mode to delete redundant and/or expired data and free up memory when the state is the high state for the storage set 240. The determination to activate the delete data mode may be based on one or more of a command, a vault parameter, memory availability, a dynamic parameter (e.g., rate of memory use), and/or estimated time to mitigation complete. For example, the processing module 230 may activate the delete data mode when the memory utilization is relatively high and the warning state mitigation has not substantially lowered the memory utilization to correspond to the claimed limitation]. 
As for independent claim 8, the applicant is directed to the rejections to claim 1 set forth above, as they are rejected based on the same rationale.
As for dependent claim 9, the applicant is directed to the rejections to claim 2 set forth above, as they are rejected based on the same rationale.
8.	Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Cherian, Hirsh, Volvovski and Motwani, as applied to claims 1 and 8 above, and in view of Leggette et al, (US PGPUB 2013/0238900, hereinafter referred to as Leggette).
As per dependent claim 3, Hirsh/Motwani discloses the method of claim 1.
Hirsh/Motwani does not expressively teach issuing, by the computing device, slice name listing requests to the storage units for a particular storage network address range of a plurality of vaults; and interpreting, by the computing device, slice name listing responses from at least some of the storage units to determine that the data object is stored in the "N" vaults of the plurality of the vaults.
	However, Leggette teaches the cited limitation issuing, by the computing device, slice name listing requests to the storage units for a particular storage network address range of a plurality of vaults; and interpreting, by the computing device, slice name listing responses from at least some of the storage units to determine that the data object is stored in the "N" vaults of the plurality of the vaults [(Paragraphs 0327-0330; Figs.44A-E) the request module 598 performs a series of request processing steps. In a first processing step, the request module 598 receives the encoded data slice integrity status request 606 (e.g., from another DS unit 594), where the encoded data slice integrity status request 606 includes an identifier (ID) of a requesting entity (e.g., a DS unit ID of the other DS unit 594), a DSN address range, and a integrity test type indicator (e.g., list slice names, return a digest of the list of slice names). In a second processing step, the request module 598 determines whether the requesting entity is authorized to send the encoded data slice integrity status request 606 in accordance with the current authorized data integrity verification allocation period 604 (e.g., requesting entity ID matches). In a third processing step, request module 598, when the requesting entity is authorized to send the encoded data slice integrity status request 606, determines whether the requested DSN address range is in accordance with the current authorized data integrity verification allocation period 604 (e.g., DSN address range matches for the allocation period). The request module 598 may output a authorization indicator 610 indicating whether either the requesting entity is not authorized or the requested DSN address range is not in accordance with the current authorized data integrity verification allocation period 604. With regards to generating the encoded data slice integrity status response 608, the integrity module 600, when the requested DSN address range is in accordance with the current authorized data integrity verification allocation period 604, performs a series of integrity evaluation steps. In a first integrity evaluation step, the integrity module 600 performs an encoded data slice integrity status evaluation operation in accordance with the encoded data slice integrity status request 606 to produce the encoded data slice integrity status response 608 (e.g., generate a slice name list over the DSN address range, calculate a digest over the slice name list, verify integrity of each slice within the DSN address range).].
	Hirsh/Motwani and Leggette are analogous art because they are from the same field of endeavor of data storage management.
Before the effective filling date, it would have been obvious to one of ordinary skill in the art, having the teachings of Hirsh/Motwani and Leggette him or her, to modify the method of Hirsh/Motwani to include the integrity check because it will improve integrity.
The motivation for doing so would be [“improve the response time for completion of the service” (Paragraph 0008, lines 8-9 by Leggette)].
Therefore, it would have been obvious to combine Hirsh/Motwani and Leggette to obtain the invention as specified in the instant claim.
As for dependent claim 10, the applicant is directed to the rejections to claim 3 set forth above, as they are rejected based on the same rationale.
9. Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Cherian, Hirsh, Volvovski and Motwani, as applied to claims 1 and 8 above, and in view of Mutnuru et al, (US patent 9,571,570, hereinafter referred to as Mutnuru).
As per dependent claim 4, Hirsh/Motwani discloses the method of claim 1.
Despite Hirsh teaches the hash deduplication techniques (Paragraph 0030 of Hirsh) and Motwani teaches hashing of data objects (Paragraph 0149 of Motwani), Hirsh/Motwani does not expressively teach wherein the calculating one of the "N" scores comprises: performing Weighted Rendezvous Hash on the information related to the data object, wherein Weighted Rendezvous Hash utilizes a vault weight value for a vault of the "N" vault weight values.
	However, Mutnuru teaches the cited limitation wherein the calculating one of the "N" scores comprises: performing Weighted Rendezvous Hash on the information related to the data object, wherein Weighted Rendezvous Hash utilizes a vault weight value for a vault of the "N" vault weight values [(Column 2, lines 59-64 and Column 6, lines 23-41; Fig.4) FIG. 4 is a flow chart of an example process 400 for selecting a backend server 210 to store an object. In some implementations, one or more process blocks of FIG. 4 may be performed by load balancing server 220. In some implementations, one or more process blocks of FIG. 4 may be performed by another device or a group of devices separate from or including load balancing server 220, such as backend server 210 and/or requesting device 230. As shown in FIG. 4, process 400 may include setting weights for backend servers 210 (block 410). For example, load balancing server 220 may set weights for each backend server 210 connected to and/or controlled by load balancing server 220. In some implementations, an administrator may input weight information indicating a weight of each backend server 210 into load balancing server 220. For example, the weight information may associate a backend server identifier, which identifies a backend server 210, and a weight. Load balancing server 220 may receive the weight information and store the weight information indicating the weight for each backend server 210].
	Hirsh/Motwani and Mutnuru are analogous art because they are from the same field of endeavor of data storage management.
Before the effective filling date, it would have been obvious to one of ordinary skill in the art, having the teachings of Hirsh/Motwani and Mutnuru him or her, to modify the method of Hirsh/Motwani to include the weighted rendezvous hash because it will reduce disruption and for load balancing.
The motivation for doing so would be [“reduce disruption caused by a backend server” (Column 2, lines 59-64 by Mutnuru)].
Therefore, it would have been obvious to combine Hirsh/Motwani and Mutnuru to obtain the invention as specified in the instant claim.
As for dependent claim 11, the applicant is directed to the rejections to claim 4 set forth above, as they are rejected based on the same rationale.
10. Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Cherian, Hirsh, Volvovski and Motwani, as applied to claims 1 and 8 above, and in view of Shah et al, (US patent 9,621,427, hereinafter referred to as Shah).
As per dependent claim 5, Hirsh/Motwani discloses the method of claim 1.
Hirsh/Motwani does not expressively teach wherein the selecting the "R" vaults comprises one of: ranking the "N" scores from highest to lowest and selecting the "R" vaults having the "R" highest scores of the "N" scores;   ranking the "N" scores from lowest to highest and selecting "R" vaults having the "R" lowest scores of the "N" scores; and ranking the "N" scores from highest to lowest, selecting the "R" vaults based on a modulo "X" function, wherein "X" is less than "R"
	However, Shah teaches the cited limitation wherein the selecting the "R" vaults comprises one of: ranking the "N" scores from highest to lowest and selecting the "R" vaults having the "R" highest scores of the "N" scores;   ranking the "N" scores from lowest to highest and selecting "R" vaults having the "R" lowest scores of the "N" scores; and ranking the "N" scores from highest to lowest, selecting the "R" vaults based on a modulo "X" function, wherein "X" is less than "R" [(Column 10, lines 24-63; Fig.7) FIG. 7 is a flow diagram of a process for selecting a cluster for placement of VMs with a cluster affinity constraint, which is performed by the cloud placement module 108, in accordance with an embodiment of the invention is shown. At block 702, for each VM to be placed, clusters compatible with the VM are identified by the cloud placement engine 350 using information provided by the compute, storage, network and PBM fabric components 340, 342, 344 and 346. At block 704, for each VM to be placed, the compatible clusters for the VM are ranked by the cluster ranker 350. In a particular implementation, the cluster ranker calculates the score of the cluster by computing a score for the cluster's resource pool (e.g., the CPU, vRAM, storage configuration of VM, as well as the existing resource allocation of the resource pool). Specifically, the cluster ranker retrieves the unreserved memory capacity, the unreserved CPU capacity, and the free storage capacity for the cluster. The cluster ranker then retrieves the needed memory capacity, the needed CPU capacity, and the needed storage capacity for the selected VM. The score given to the cluster is then equal to the number of times the selected VM could be placed within the cluster. For example, if a cluster has 10 GB of unreserved memory capacity, 10 GHz of unreserved CPU capacity, and 100 GB of free storage capacity and the VM needs 2 GB of unreserved memory capacity, 2 GHz of unreserved CPU capacity, and 20 GB of free storage capacity, then the cluster would receive a score of 5. In other implementations, the cluster ranker may consider the load of the cluster, the number of undeployed VMs, or the VMs already placed in the cluster. In an embodiment, the compatible clusters for each VM to be placed are sorted according to the rankings. For example, the highest ranking compatible cluster for a VM may be placed at the far left of a list of compatible clusters for the VM. At bock 706, compatible clusters common to all the VMs to be placed are determined. Next, at block 708, for each VM to be placed, compatible clusters not common to all the VMs to be placed are removed. Next, at block 710, the cluster with the highest ranks with respect to the VMs to be placed is selected as a placement solution for the VMs].
	Hirsh/Motwani and Shah are analogous art because they are from the same field of endeavor of data storage management.
Before the effective filling date, it would have been obvious to one of ordinary skill in the art, having the teachings of Hirsh/Motwani and Shah him or her, to modify the method of Hirsh/Motwani to include the score ranking of VMs because it will reduce increase resource availability.
The motivation for doing so would be [“balancing utilization of the distributed computer system” (Column 1, lines 21-22 by Shah)].
Therefore, it would have been obvious to combine Hirsh/Motwani and Shah to obtain the invention as specified in the instant claim.
As for dependent claim 12, the applicant is directed to the rejections to claim 5 set forth above, as they are rejected based on the same rationale.
11. Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Cherian, Hirsh, Volvovski and Motwani, as applied to claims 1 and 8 above, and in view of Turner et al, (US patent PGPUB 2005/0283649, hereinafter referred to as Turner).
As per dependent claim 6, Hirsh/Motwani discloses the method of claim 1.
Hirsh/Motwani does not expressively teach wherein the selecting the "R" vaults further comprises: verifying, by the computing device, that the "R" vaults each include a valid copy of the data object.
	However, Turner teaches the cited limitation wherein the selecting the "R" vaults further comprises: verifying, by the computing device, that the "R" vaults each include a valid copy of the data object [(Paragraphs 0006 and 0033 ; Fig.1) where the presence of multiple duplicate copies of data throughout the network introduces a new problem in terms of data integrity, namely ensuring that any change to one of the data copies is a valid (i.e., authorized) change, and that any valid change is implemented in each of the copies to ensure consistency between the multiple copies].
	Hirsh/Motwani and Turner are analogous art because they are from the same field of endeavor of data storage management.
Before the effective filling date, it would have been obvious to one of ordinary skill in the art, having the teachings of Hirsh/Motwani and Turner him or her, to modify the method of Hirsh/Motwani to include the valid copy check because it will enhance data inregrity.
The motivation for doing so would be [“enable multiple client devices access to the same data files throughout a network” (Paragraph 0005 by Turner)].
Therefore, it would have been obvious to combine Hirsh/Motwani and Turner to obtain the invention as specified in the instant claim.
As for dependent claim 13, the applicant is directed to the rejections to claim 6 set forth above, as they are rejected based on the same rationale.
12. Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Cherian, Hirsh and Motwani, as applied to claims 1 and 8 above, in view of Gladwin et al, (US patent PGPUB 2011/0161666, hereinafter referred to as Gladwin) and in view of Robins et al, (US patent 8,880,801, hereinafter referred to as Robins).
As per dependent claim 7, Hirsh/Motwani discloses the method of claim 1.
Hirsh/Motwani does not expressively teach receiving, by the computing device, a read request for the data object; identifying, by the computing device, the "R" vaults of the "N" vaults based on the "N" vault weight values and the information relating to the data object to produce "R" identified vaults; and selecting, by the computing device, one of the "R" identified vaults to send the read request.
	However, Gladwin teaches the cited limitation receiving, by the computing device, a read request for the data object;  identifying, by the computing device, the "R" vaults of the "N" vaults; and selecting, by the computing device, one of the "R" identified vaults to send the read request [(Paragraphs 0052-0055 ; Fig.1) where the DS processing unit 16 performs the DS processing 34 to identify the DS units 36 storing the slices of the data file and/or data block based on the read command. The DS processing unit 16 may also communicate with the DS managing unit 18 to verify that the user device 14 is authorized to access the requested data. Assuming that the user device is authorized to access the requested data, the DS processing unit 16 issues slice read commands to at least a threshold number of the DS units 36 storing the requested data (e.g., to at least 10 DS units for a 16/10 error coding scheme). Each of the DS units 36 receiving the slice read command, verifies the command, accesses its virtual to physical memory mapping, retrieves the requested slice, or slices, and transmits it to the DS processing unit 16. Once the DS processing unit 16 has received a read threshold number of slices for a data segment, it performs an error decoding function and de-slicing to reconstruct the data segment. When Y number of data segments has been reconstructed, the DS processing unit 16 provides the data file 38 and/or data block 40 to the user device 14. Note that the first type of user device 12 performs a similar process to retrieve a data file and/or data block]. 
	Hirsh/Motwani and Gladwin are analogous art because they are from the same field of endeavor of data storage management.
Before the effective filling date, it would have been obvious to one of ordinary skill in the art, having the teachings of Hirsh/Motwani and Gladwin him or her, to modify the method of Hirsh/Motwani to include the integrity check because it will enhance data reliability.
The motivation for doing so would be [“data can be distributedly stored in a plurality of physically different locations and subsequently retrieved in a reliable and secure manner regardless of failures of individual storage devices, failures of network equipment, the duration of storage, the amount of data being stored, attempts at hacking the data, etc” (Paragraph 0038 by Gladwin)].
Hirsh/Motwani does not expressively teach identifying, by the computing device, the "R" vaults of the "N" vaults based on the "N" vault weight values and the information relating to the data object to produce "R" identified vaults.
	However, Gladwin teaches the cited limitation identifying, by the computing device, the "R" vaults of the "N" vaults based on the "N" vault weight values and the information relating to the data object to produce "R" identified vaults [(Column 4, lines 42-54 ; Fig.1) where the computer readable medium comprising code for determining a set of one or more candidate storage pool configurations; performing, for each of the candidate storage pool configurations of the set, a reliability calculation to determine a reliability value indicating reliability of said each candidate storage pool configuration; performing, for each of the candidate storage pool configurations of the set, an availability calculation to determine an availability value indicating availability of said each candidate storage pool configuration; and selecting, in accordance with selection criteria, one of the candidate storage pool configurations of the set for a first storage pool, said selection criteria including said availability value and said reliability value for each of said plurality of candidate storage pool configurations]. 
Hirsh/Motwani and Robins are analogous art because they are from the same field of endeavor of data storage management.
Before the effective filling date, it would have been obvious to one of ordinary skill in the art, having the teachings of Hirsh/Motwani and Robins him or her, to modify the method of Hirsh/Motwani to include the storage pool identification because it will enhance data integrity.
The motivation for doing so would be [“increase speed of response” (Column 24, line 35 by Robins)].
Therefore, it would have been obvious to combine Hirsh/Motwani and Robins to obtain the invention as specified in the instant claim.
As for dependent claim 14, the applicant is directed to the rejections to claim 7 set forth above, as they are rejected based on the same rationale.

Conclusion

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED M GEBRILohamed Gebril whose telephone number is (571)270-1857 and email address is mohamed.gebril @uspto.gov.  The examiner can normally be reached on Monday-Friday 9-5 ET. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-270-4098098.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-2857.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MOHAMED M GEBRIL/Primary Examiner, Art Unit 2135